Filed 5/20/21 P. v. Mata CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F080013
           Plaintiff and Respondent,
                                                                                 (Super. Ct. No. 1219225)
                    v.

 ISIDORO MATA,                                                                            OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Stanislaus County. Dawna
Reeves, Judge.

         Charles M. Bonneau, Jr., under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and
Daniel B. Bernstein, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




         *Before Hill,     P.J., Detjen, J. and Peña, J.
                                    INTRODUCTION
       A jury convicted defendant Isidoro Mata of multiple counts, including first degree
murder and three counts of attempted murder, in connection with a series of drive-by
shootings in which defendant was the driver. Following the passage of Senate Bill
No. 1437 (2017–2018 Reg. Sess.) (Senate Bill 1437), defendant filed a petition for
resentencing pursuant to Penal Code section 1170.95, asserting he was entitled to
resentencing under the new laws. (Undesignated statutory references are to the Penal
Code.) After appointing defendant counsel and receiving briefing by the parties, the
court denied the petition, stating the murder conviction was based on theories of
premeditation and deliberation and aiding and abetting a firearm discharge from a motor
vehicle, rather than a now invalidated theory of murder. The court reasoned the jury
found true the “special allegation” that defendant “acted with an intent to kill that was
deliberate and premeditated.” Defendant appeals the denial of his petition.
       We affirm the trial court’s order.
                  FACTUAL AND PROCEDURAL BACKGROUND
       In 2006, defendant drove his car into a Modesto neighborhood and stopped in
front of four different residences while his front seat passenger, Angel Cabanillas
(Angel), pointed and fired a rifle at various people, resulting in the death of one victim
and injury to another. As a result of the incident, a jury convicted defendant of multiple
counts, including first degree murder in violation of section 187. The following summary
of facts presented by the prosecution at trial was detailed in our prior opinion.

              “On June 10, 2006, around 6:00 p.m., members of the Marquez
       family, including a number of children, were in the front yard of their house
       on Montavenia Drive. Alicia Marquez was wearing a red shirt and sitting
       on a car parked in the driveway. A teal Honda Accord drove slowly by the
       house. Three Hispanic males with ‘bald heads’ were in the car. Monica
       Marquez assumed the car’s occupants were Sureños. Someone in the car
       made a gang sign of the number ‘13’ with his hand. The Honda returned
       and stopped in front of the house. Angel pointed a rifle at Alicia and then


                                             2.
at the others in the front yard. He also commented on Alicia’s red shirt and
cursed at her in Spanish.

       “After leaving the house on Montavenia Drive, the Honda stopped at
a house two doors down on Parducci Drive. Esteban, who was known to
associate with Sureños, approached the car and spoke with the Honda’s
occupants. Esteban’s sister, Azalia Berumen, came out of the house and
started hitting the Honda and arguing with Angel. Angel pointed a rifle at
Berumen and said, ‘South Side.’ Then the Honda drove away. Shortly
thereafter, witnesses heard gunshots which sounded like they came from
Almaden Way, the street above Montavenia Drive and Parducci Drive.

       “The same evening, a large birthday party for Robert Alcazar was in
progress at his house on Almaden Way. The party was attended by
numerous adults and children, none of whom were known to be connected
with any gang. Activities were set up in front of the house, including a
basketball court and bounce house. Sometime around 6:00 p.m., the Honda
drove slowly by Alcazar’s house. Alcazar observed that there were three
‘bald’ Hispanic males in the Honda. Angel leaned out of the window and
made a ‘What’s up?’ gesture with his hands.

       “The Honda drove by and stopped in front of the house several more
times. During these stops, Angel pointed his rifle at Johnny Silva, who was
wearing a red and white San Francisco 49ers jersey. He also fired the rifle
multiple times into the open garage of Alcazar’s house, where partygoers
were attempting to take cover. Alcazar’s close friend, Manuel Rayas, was
struck and collapsed.

        “Rayas died from a single gunshot wound to his chest. The bullet
fragment extracted during Rayas’s autopsy was consistent with a .22–
caliber bullet. The ‘clean’ shape of Rayas’s wound indicated the bullet did
not hit any other object before hitting his body.

        “Lisa Averell, a witness who attended the party on Almaden Way,
identified Angel from a photograph as the shooter and identified
[defendant] in court as the driver of the Honda.

       “Finally, around 6:10 p.m., the Honda car stopped at a house on
Spokane Street, where Andres Esparza was standing in the driveway
talking on a portable telephone. Esparza’s father was also sitting outside
the house. One of the car’s occupants said, ‘We’re scrapas.’ Esparza
answered, ‘What do I have to do with [them]?’ A rifle came out of the
passenger window and was aimed at Esparza. Esparza threw himself down
on the ground and was shot in the leg. The Honda then took off.


                                     3.
              “The parties stipulated to the following facts: At 6:11 p.m., on
       June 10, 2006, the first of a series of 911 calls was made to Stanislaus
       County emergency dispatch regarding the shooting on Almaden Way. At
       6:14 p.m., a 911 call came in reporting the shooting on Spokane Street. At
       6:23 p.m., a Modesto Police Department patrol car reported that it was
       following a teal Honda. The Honda was followed until it was stopped at
       6:27 p.m., by three police patrol cars. When the Honda was stopped it was
       being driven by [defendant], Angel was the right front passenger, and Pedro
       [Cabanillas, Angel’s brother,] was in the backseat. The Honda previously
       had been purchased for [defendant] by his father.

              “According to police testimony, at the time of the traffic stop,
       [defendant], Angel, and Pedro all had shaved heads; Angel and [defendant]
       both wore white T-shirts, and Pedro wore a dark colored shirt.” (People v.
       Mata (Sept. 21, 2012, F061132) [nonpub. opn.] [2012 Cal.App. Unpub.
       Lexis 6877 at pp. *3–*6.)1
       The jury convicted defendant of 11 offenses, including first degree murder (§ 187;
count I), attempted murder (§§ 664, 187; counts II, III, & VII), shooting at an occupied
building (§ 246; counts IV–VI), shooting at a person from a motor vehicle (former
§ 12034, subd. (c); count VIII), assault with a firearm (§ 245, subd. (a)(2); counts IX–X),
and active participation in a criminal street gang (§ 186.22, subd. (a); count XI) in
connection with the drive-by shootings. The verdict form as to count I reflects the jury
found defendant guilty of first degree murder in violation of section 187, subdivision (a)
and further found that he “did act intentionally, deliberately and with premeditation.”
The jury also found numerous sentence enhancement allegations to be true and concluded
with regard to the attempted murder charges that defendant acted “intentionally,
deliberately, and with premeditation.
Petition for Resentencing
       In February 2019, defendant submitted a petition for resentencing pursuant to
section 1170.95, using a form prepared by Re:Store Justice, a cosponsor of Senate Bill
1437. He checked boxes stating a charging document had been filed against him

       1We take judicialnotice of the record and our prior unpublished opinion in this matter
pursuant to Evidence Code section 451, subdivision (a).


                                               4.
allowing the prosecution to proceed under a felony-murder theory or the natural and
probable consequences doctrine; at trial, he was convicted of first or second degree
murder under a felony-murder theory or the natural and probable consequences doctrine;
and he could not now be convicted of murder in light of changes made to sections 188
and 189, effective January 1, 2019 (pursuant to Senate Bill 1437). He also checked a box
indicating that he was convicted of first degree murder but could not now be convicted
because he was not the actual killer, he did not, with the intent to kill, aid, abet, counsel,
command, induce, solicit, request, or assist the actual killer in the commission of murder
in the first degree, and he was not a major participant in the felony or did not act with
reckless indifference to human life during the course of the crime or felony. He also
checked a box stating, “I request that this court appoint counsel for me during this re-
sentencing process.” He did not attach or include any additional information or
documents to his petition.
       The People responded to the petition, arguing defendant was not entitled to relief
because the facts of the case established he was a major participant in the offense who
acted with reckless indifference to human life. They also argued Senate Bill 1437 is
unconstitutional. Defendant, represented by appointed counsel, replied to the People,
arguing there was a reasonable doubt as to whether he aided and abetted Angel because
Angel may have shot out of self-defense. He also asserted the prosecution argued and the
court instructed the jury on the natural and probable consequences theory.
       The court denied the petition, concluding defendant “failed to establish a prima
facie case that he is entitled to relief.” The court reasoned:

               “The appellate opinion affirming the [defendant]’s conviction and
       sentence reflects that [defendant] drove his car into a Modesto
       neighborhood and stopped in front of 4 different residences while his front
       seat passenger pointed and fired a rifle at various people resulting in the
       death of one victim and injury to another. [Defendant] was convicted of
       first degree murder under the theory that the murder was premedi[t]ated,
       deliberate and intentional.


                                               5.
              “A review of the record of conviction and court file establishes that
       the jurors were instructed with Cal Crim 521 which outlined the theories of
       1st degree murder as follows:

              “Theory 1: Willful, deliberate and premeditated intention to kill

              “and

              “Theory 2: Aiding and abetting a firearm discharge from a motor
       vehicle.

              “The jurors were further instructed that they need not agree on the
       theory of murder so long as they all agreed that defendant was guilty of 1st
       degree murder under one of the theories. However, in this case the jurors
       unanimously agreed that that [sic] [defendant] was guilty of 1st degree
       murder under the theory that he acted with an intent to kill that was
       deliberate and premeditated by finding true the special allegation. This
       finding prevents [defendant] from establishing a prima face case for relief
       under Penal Code section 1190.75 [sic] in that the Petition wrongfully
       asserts that he ‘did not, with the intent to kill, aid, abet[,] counsel,
       command, induce, solicit or assist the actual killer[.]’”
                                       DISCUSSION
       Defendant challenges the denial of his petition for resentencing. We affirm the
court’s denial.
1.     Senate Bill 1437 and Section 1170.95
       On September 30, 2018, the Governor signed Senate Bill 1437, which became
effective on January 1, 2019. Senate Bill 1437 “amend[s] the felony murder rule and the
natural and probable consequences doctrine, as it relates to murder, to ensure that murder
liability is not imposed on a person who is not the actual killer, did not act with the intent
to kill, or was not a major participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) It amends sections
188, which defines malice, and 189, which defines the degrees of murder to address
felony-murder liability, and it adds section 1170.95, which provides a procedure by
which those convicted of murder can seek retroactive relief if the changes in law would
affect their previously sustained convictions. (Stats. 2018, ch. 1015, §§ 2–4.)


                                              6.
       Accordingly, section 188 now provides that, “[e]xcept as stated in subdivision (e)
of Section 189, in order to be convicted of murder, a principal in a crime shall act with
malice aforethought. Malice shall not be imputed to a person based solely on his or her
participation in a crime.” (§ 188, subd. (a)(3), italics added.) The change reflects the
Legislature’s intent that “[a] person’s culpability for murder must be premised upon that
person’s own actions and subjective mens rea.” (Stats. 2018, ch. 1015, § 1, subd. (g).)
       Additionally, section 189 previously stated, “All murder … which is committed in
the perpetration of, or attempt to perpetrate, arson, rape, carjacking, robbery, burglary,
mayhem, kidnapping, train wrecking, or any act punishable under Section 206, 286, 288,
288a, or 289, or any murder which is perpetrated by means of discharging a firearm from
a motor vehicle, intentionally at another person outside of the vehicle with the intent to
inflict death, is murder of the first degree.” Senate Bill 1437 amended section 189, in
part, by adding subdivision (e), which provides:

       “A participant in the perpetration or attempted perpetration of a felony
       listed in subdivision (a) in which a death occurs is liable for murder only if
       one of the following is proven: [¶] (1) The person was the actual killer.
       [¶] (2) The person was not the actual killer, but, with the intent to kill,
       aided, abetted, counseled, commanded, induced, solicited, requested, or
       assisted the actual killer in the commission of murder in the first degree.
       [¶] (3) The person was a major participant in the underlying felony and
       acted with reckless indifference to human life, as described in subdivision
       (d) of Section 190.2.”
       Newly enacted section 1170.95 permits those “convicted of felony murder or
murder under a natural and probable consequences theory [to] file a petition with the
court that sentenced the petitioner to have the petitioner’s murder conviction vacated and
to be resentenced on any remaining counts ….” (Id., subd. (a).) An offender may file a
petition under section 1170.95 where all three of the following conditions are met:

       “(1) A complaint, information, or indictment was filed against the petitioner
       that allowed the prosecution to proceed under a theory of felony murder or
       murder under the natural and probable consequences doctrine[;] [¶] (2) The


                                             7.
       petitioner was convicted of first degree or second degree murder following
       a trial or accepted a plea offer in lieu of a trial at which the petitioner could
       be convicted for first degree or second degree murder[;] [¶] [and] (3) The
       petitioner could not be convicted of first or second degree murder because
       of changes to Section 188 or 189 made effective January 1, 2019.”
       (§ 1170.95, subd. (a)(1)–(3).)
A trial court receiving a petition under section 1170.95 “shall review the petition and
determine if the petitioner has made a prima facie showing that the petitioner falls within
the provisions of this section.” (§ 1170.95, subd. (c).) If the petitioner has made such a
showing, the trial court “shall issue an order to show cause.” (Ibid.) The trial court must
then hold a hearing “to determine whether to vacate the murder conviction and to recall
the sentence and resentence the petitioner on any remaining counts in the same manner as
if the petitioner had not been previously been [sic] sentenced, provided that the new
sentence, if any, is not greater than the initial sentence.” (§ 1170.95, subd. (d)(1).)
       If a hearing is held, “[t]he prosecutor and the petitioner may rely on the record of
conviction or offer new or additional evidence to meet their respective burdens.”
(§ 1170.95, subd. (d)(3).) “[T]he burden of proof shall be on the prosecution to prove,
beyond a reasonable doubt, that the petitioner is ineligible for resentencing.” (Ibid.) “If
the prosecution fails to sustain its burden of proof, the prior conviction, and any
allegations and enhancements attached to the conviction, shall be vacated and the
petitioner shall be resentenced on the remaining charges.” (Ibid.)
2.     Analysis
       Defendant asserts the court erred in denying his section 1170.95 petition as to his
murder conviction and the three attempted murder convictions. He asserts, though there
was an instruction regarding direct aiding and abetting with shared knowledge and intent,
the prosecutor relied upon an indirect aiding and abetting theory in which murder was a
natural and probable consequence of shooting at an occupied dwelling. He contends the
special findings of premeditation established only that his codefendant acted with
premeditation. He asserts there was no evidence of shared knowledge of intent to kill


                                               8.
based upon a conspiracy or prior agreement to kill. He further contends even if he had
known his codefendant intended to shoot weapons at houses, he did not necessarily know
his codefendant would shoot at people or commit murder. He asserts, based upon the
record and the prosecutor’s argument to the jury, “the murder conviction was based
squarely on the [natural and probable consequences] doctrine.” Accordingly, his case
should be remanded so that a hearing can be held on the petition. The People respond the
court properly denied the petition because the jury’s verdict on the murder charge
included a finding defendant intended to kill the victim, rendering him ineligible for relief
under section 1170.95. They further argue the jurors could have inferred defendant had
the “intent to kill perceived gang rivals based on evidence that, before the fatal shooting,
[defendant] drove with [Angel] to two other locations, where [Angel] pointed his rifle at
persons while uttering gang slogans, and then drove past another house a few times
before [Angel] opened fire and shot … Rayas in the front yard.” They also contend
defendant never raised his claim that section 1170.95 extends to attempted murder
convictions below, so the claim is forfeited. Additionally, the People assert section
1170.95 does not extend to those convicted of attempted murder. They argue,
irrespective, the jury’s verdicts on the attempted murder counts included a finding
defendant intended to kill the victims, rendering him ineligible for relief. We conclude
the court did not err in denying the petition.
       Here, the People prosecuted defendant for first degree murder under two different
theories: “One, malice aforethought, and two, shooting from a motor vehicle.” The court
explained in its instructions that “[e]ach theory of murder has different requirements.”
The court instructed the jury on the first theory of willful, deliberate, and premeditated
murder:

       “The defendant is guilty of first degree murder if the People have proved
       that he acted willfully, deliberately and with premeditation. [¶] The
       defendant acted willfully if he intended to kill. The defendant acted
       deliberately … if he carefully weighed the considerations for and against

                                                 9.
       his choice, and, knowing the consequences, decided to kill. [¶] The
       defendant acted with premeditation if he decided to kill before committing
       the act that caused death.”
       The court then instructed the jury on the second theory of first degree murder
arising from the discharge of a firearm from a vehicle:

       “The defendant can also be found guilty of first degree murder if the People
       have proved that the defendant murdered by shooting a firearm from a
       motor vehicle. The defendant committed this kind of murder if: [¶] One,
       Angel Cabanillas shot a firearm from a motor vehicle; [¶] Two, Angel
       Cabanillas intentionally shot at a person who was outside the vehicle;
       [¶] Three, Angel Cabanillas intended to kill a person; [¶] And four, the
       defendant aided and abetted Angel Cabanillas in this offense.”
       Here, while the court instructed the jury on the natural and probable consequences
doctrine, the jury convicted defendant of murder in the first degree in violation of section
187, subdivision (a) and expressly found true a separate allegation as to this count on the
verdict form that “defendant did act intentionally, deliberately, and with premeditation.”
We presume the jury followed the jury instructions regarding the findings needed to
support such a conclusion. Thus, the jury’s verdict establishes it concluded beyond a
reasonable doubt that defendant acted intentionally and deliberately with regard to the
murder by “carefully weigh[ing] the considerations for and against his choice, and,
knowing the consequences, decided to kill,” and he acted with premeditation in that “he
decided to kill before committing the act that caused death.” Accordingly, the court did
not err in concluding the jury’s verdict rendered him ineligible for relief because he was
convicted under a theory of murder liability—direct aiding and abetting—that is still
valid after Senate Bill 1437.2 (See People v. Bentley (2020) 55 Cal.App.5th 152, 154,
review granted Jan. 19, 2021, S265455 [concluding defendant was ineligible for
resentencing under § 1170.95 given jury’s express finding murder was intentional and

       2Whether  a trial court may consider the record of conviction in determining if a prima
facie showing of eligibility of relief under section 1170.95 has been made by a petitioner is
currently pending before the California Supreme Court in People v. Lewis (2020) 43 Cal.App.5th
1128, review granted March 18, 2020, S260598.


                                             10.
perpetrated by means of discharging firearm from motor vehicle with intent to inflict
death]; People v. Offley (2020) 48 Cal.App.5th 588, 595–596 [Senate Bill 1437 did not
alter law regarding criminal liability “of direct aiders and abettors of murder because
such persons necessarily ‘know and share the murderous intent of the actual
perpetrator’”]; People v. Verdugo (2020) 44 Cal.App.5th 320, 330, review granted
Mar. 18, 2020, S260493 [petitioner is ineligible for relief under § 1170.95 as a matter of
law if he “was convicted on a ground that remains valid notwithstanding Senate Bill
1437’s amendments to sections 188 and 189”]; accord, People v. Drayton (2020) 47
Cal.App.5th 965, 980 [court should accept assertions in petition as true unless facts in the
record conclusively refute them as a matter of law]; People v. Duchine (2021) 60
Cal.App.5th 798, 811–812 [same].)
       In so concluding, we find unpersuasive defendant’s contention the jury’s verdict
only reflects its conclusion “that a premeditated murder was a natural and probable
consequence of driving around while [Angel] pointed a rifle out the car window,
ultimately shooting at houses of rival gang members.” Such an interpretation belies the
language of the jury’s verdict. To find as such would require us to disregard the express
language of the verdict form and to discount the jury’s ability to faithfully follow the
court’s instructions. We decline to do so.
       We also reject defendant’s contention he is entitled to relief under section 1170.95
from his attempted murder convictions. We have previously noted “[t]he plain language
of section 1170.95, subdivision (a) limits relief to persons ‘convicted of felony murder or
murder under a natural and probable consequences theory [to] file a petition with the
court ….’ No language in section 1170.95 references relief to persons convicted of
attempted murder.” (People v. Medrano (2019) 42 Cal.App.5th 1001, 1017, review
granted Mar. 11, 2020, S259948 (Medrano); see also People v. Larios (2019) 42
Cal.App.5th 956, 970, review granted Feb. 26, 2020, S259983 (Larios) [“section 1170.95
is limited to certain murder convictions and excludes all other convictions”].) Indeed, as

                                             11.
we held in Medrano, the legislative history of Senate Bill 1437 also supports a conclusion
the relief provided in section 1170.95 is limited to certain murder convictions and
excludes all other convictions, including a conviction for attempted murder. (Medrano,
supra, at p. 1017.) As our sister courts have reasoned:

              “There may well be sound policy reasons for the Legislature to adopt
       ameliorative provisions like those in Senate Bill 1437 for individuals
       charged with, or convicted of, attempted murder under the natural and
       probable consequences doctrine. But the Legislature’s decision to limit
       sentencing reform at this time to offenders in cases of murder is certainly
       rational. First, the gap between a defendant’s culpability in aiding and
       abetting the target offense and the culpability ordinarily required to convict
       on the nontarget offense is greater in cases where the nontarget offense is
       murder, than where the nontarget offense is attempted murder or, in the
       prosecutor’s discretion, aggravated assault. The Legislature could have
       reasonably concluded reform in murder cases ‘was more crucial or
       imperative.’ …

              “Second, the process created in section 1170.95 for those convicted
       of felony murder or murder under a natural and probable consequences
       theory to petition the sentencing court to vacate that conviction and to be
       resentenced is not cost free. The staff of the Senate Appropriations
       Committee estimated, if 10 percent of the inmates eligible for relief under
       Senate Bill 1437 petitioned the courts for resentencing, additional court
       workload costs would approximate $7.6 million. The committee’s report
       expressed concern that this increase in workload ‘could result in delayed
       court services and would put pressure on the General Fund to fund
       additional staff and resources.’ (Sen. Com. Appropriations Report, p. 3.)
       Additional expenditures would also be required to transport petitioners in
       custody to and from court hearings. (Ibid.)

               “In a world of limited resources, it is reasonable for the Legislature
       to limit the scope of reform measures to maintain the state’s financial
       integrity. [Citations.]” (People v. Lopez (2019) 38 Cal.App.5th 1087,
       1111–1112, fn. omitted, review granted Nov. 13, 2019, S258175; see
       People v. Munoz (2019) 39 Cal.App.5th 738, 753–760, review granted
       Nov. 26, 2019, S258234; accord, Medrano, supra, 42 Cal.App.5th at p.
       1017, review granted; Larios, supra, 42 Cal.App.5th at p. 970, review
       granted.)




                                             12.
       Defendant argues such reasoning does not apply to his case because the “gap
between the target offense and the attempted murder convictions [in his case] is virtually
the same as the gap concerning the murder conviction” given that the victims were in the
same garage, and “the financial cost of review has already been incurred” because his
petition is authorized as to his murder charge and there is little or no additional cost in
addressing his challenges to the attempted murder counts. However, as discussed, the
language of the statute clearly limits relief to those convicted of murder. And the
articulated reasoning provides a rational basis for the Legislature’s decision to grant relief
pursuant to section 1170.95 only to murder convictions and exclude attempted murder
convictions generally based upon concerns over judicial economy and the financial costs
associated with reopening both final murder and final attempted murder convictions.
(See Larios, supra, 42 Cal.App.5th at p. 970, review granted.) As the People note,
defendant’s individual “case does not undermine the Legislature’s rationale for dealing
with the bulk of petitions filed under section 1170.95.” Thus, in light of the statute’s
unambiguous language and legislative history, defendant is categorically excluded from
seeking relief through the section 1170.95 petitioning procedure for his attempted murder
convictions.
                                      DISPOSITION
       The court’s order denying defendant’s section 1170.95 petition for resentencing is
affirmed.




                                             13.